DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 June 2021 has been entered.

Response to Amendment
Applicant's amendments to the claims, filed 3 June 2021, are accepted and appreciated by the examiner.  Applicant has amended claims 6, 9, 18, and 19.  Applicant has amended the claims such as to sufficiently change the scope of the amended claims and their dependent claims.  In response, all previous rejections to the claims are hereby withdrawn and claims 1-15 and 17-19, as further amended by Examiner’s Amendment, are allowed.

Response to Arguments
Applicant’s arguments, see pages 10-11 of the Applicant’s Remarks, filed 3 June 2021, with respect to the rejection of claims 6-15, 18, and 19 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claims 6-15, 18, and 19 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Timothy J. Busse on 17 June 2021.

The application has been amended as follows: 

Claim 1 (Currently Amended): 	A deposition detection device for an exhaust pump for exhausting gas by a rotational movement of a rotating body driven by a motor, the deposition detection device comprising a motor driver, the deposition detection device configured to: 
as an initial process before an operation process of the exhaust pump: 

read, using the motor driver of the deposition detection device, the motor current value of the motor a plurality of times when the specified process gas type or the process gas in the specified flow rate is flowed into the exhaust pump;
calculate a motor current initial average value of the motor based on the read motor current value of the motor; 
determine a motor current initial value based on the motor current initial average value of the motor; and 
store the determined motor current initial value; and 
as a subsequent process after the initial process and after a predetermined period of the operation process: 
measure, in response to causing the specified process gas type or the process gas in the specified flow rate to flow into the exhaust pump, the motor current value of the motor; 
read, using the motor driver of the deposition detection device, the motor current value of the motor a plurality of times when the specified process gas type or the process gas in the specified flow rate is flowed into the exhaust pump;

determine a motor current present value based on the motor current present average value of the motor; and 
determine an amount of change between the motor current present value and the motor current initial value, wherein the amount of change is due to an increase in gas pressure due to a deposition in the exhaust pump,
wherein the deposition detection device detects the deposition in the exhaust pump based on the amount of change after the operation of the exhaust pump for the predetermined period.

Claim 6 (Currently amended): 	A deposition detection device for an exhaust pump for exhausting gas by a rotational movement of a rotating body, the deposition detection device comprising a temperature sensor, the deposition detection device configured to: 
as an initial process before an operation process of the exhaust pump: 
measure, in response to causing a specified process gas type which is different than a gas type of the operation process to flow into the exhaust pump or causing a process gas in a specified flow rate which is different than a flow rate of the operation process to flow into the exhaust pump, a temperature of the rotating body; 
read, using the temperature sensor of the deposition detection device, the temperature of the rotating body a plurality of times when the specified process 
calculate an initial average temperature of the rotating body based on the read temperature of the rotating body; 
determine a rotating body temperature initial value based on the initial average temperature of the rotating body; and 
store the determined rotating body temperature initial value; and 
as a subsequent process after the initial process and after a predetermined period of the operation process: 
measure, in response to causing the specified process gas type or the process gas in the specified flow rate to flow into the exhaust pump, the temperature of the rotating body; 
read, using the temperature sensor of the deposition detection device, the temperature of the rotating body a plurality of times when the specified process gas type or the process gas in the specified flow rate is flowed into the exhaust pump; 
calculate a present average temperature of the rotating body based on the read temperature of the rotating body; 
determine a rotating body temperature present value based on the present average temperature of the rotating body; and 
determine an amount of change between the rotating body temperature present value and the rotating body temperature initial value, wherein the amount exhaust pump, 
wherein the deposition detection device detects the deposition in the exhaust pump based on the amount of change after the operation of the exhaust pump for the predetermined period.

Claim 9 (Currently amended): 	A deposition detection device for an exhaust pump for exhausting gas by a rotational movement of a rotating body driven by a motor, the deposition detection device comprising a motor driver and a temperature sensor, the deposition detection device configured to: 
as an initial process before an operation process of the exhaust pump: 
measure, in response to causing a specified process gas type which is different than a gas type of the operation process to flow into the exhaust pump or causing a process gas in a specified flow rate which is different than a flow rate of the operation process to flow into the exhaust pump, a motor current value of the motor and a temperature of the rotating body, wherein at least one of the specified process gas type or the specified flow rate is configured to stabilize the motor current value; 
read, using the motor driver of the deposition detection device, the motor current value of the motor a plurality of times when the specified process gas type or the process gas in the specified flow rate is flowed into the exhaust pump;
calculate a motor current initial average value of the motor based on the read motor current value of the motor; 

store the determined motor current initial value; 
read, using the temperature sensor of the deposition detection device, the temperature of the rotating body a plurality of times when the specified process gas type or the process gas in the specified flow rate is flowed into the exhaust pump; 
calculate an initial average temperature of the rotating body based on the read temperature of the rotating body; 
determine a rotating body temperature initial value based on the initial average temperature of the rotating body; and 
store the determined rotating body temperature initial value; and 
as a subsequent process after the initial process and after a predetermined period of the operation process: 
measure, in response to causing the specified process gas type or the process gas in the specified flow rate to flow into the exhaust pump, the motor current value of the motor and the temperature of the rotating body; 
read, using the motor driver of the deposition detection device, the motor current value of the motor a plurality of times when the specified process gas type or the process gas in the specified flow rate is flowed into the exhaust pump;
calculate a motor current present average value of the motor based on the read motor current value of the motor; 

determine an amount of change between the motor current present value and the motor current initial value, wherein the amount of change is due to an increase in gas pressure due to a deposition in the exhaust pump; 
read, using the temperature sensor of the deposition detection device, the temperature of the rotating body a plurality of times when the specified process gas type or the process gas in the specified flow rate is flowed into the exhaust pump; 
calculate a present average temperature of the rotating body based on the read temperature of the rotating body; 
determine a rotating body temperature present value based on the present average temperature of rotating body; and 
determine an amount of change between the rotating body temperature present value and the rotating body temperature initial value, wherein the amount of change is due to an increase in a deposition thickness of the deposition in the exhaust pump, 
wherein the deposition detection device detects the deposition in the exhaust pump based on the two amounts of change after the operation of the exhaust pump for the predetermined period.

The remaining claims are as submitted in the amendments of 3 June 2021.


Allowable Subject Matter
Claims 1-15 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-5 and 17 are allowed for reasons made of record in the Office Action of 15 March 2021 and will not be reproduced here.  The examiner’s amendment made to claim 1 is for clarity of antecedent basis and does not substantively affect the reasons for allowance.
Claim 6 is allowed for the inclusion  of the limitation “determine an amount of change between the rotating body temperature present value and the rotating body temperature initial value, wherein the amount of change is due to an increase in a deposition thickness of the deposition in the exhaust pump” in combination with the remaining limitations of the claim.
Yamauchi (US Pat 6416290) teaches detecting a deposition in an exhaust pump based on a difference between a temperature signal value and a predefined set temperature, but does not teach to “determine an amount of change between the rotating body temperature present value and the rotating body temperature initial value, wherein the amount of change is due to an increase in a deposition thickness of the deposition in the exhaust pump.”
Newman et al. (US PGPub 20100248397) teaches that variations in substrate temperature may lead to variations in deposited film thickness.  This indicates that change in temperature causes a change in deposition thickness, rather than an amount of change in temperature being “due to an increase in deposition thickness.”  Newman 
Schonauer (US PGPub 20010051108) teaches evaluating a temperature rise to determine a combusted amount of soot from an exhaust gas stream on a molded element upstream of a soot filter.  However, Schonauer is directed to soot sensors in combustion facilities and internal combustion engines, rather than exhaust pumps and does not teach to “determine an amount of change between the rotating body temperature present value and the rotating body temperature initial value, wherein the amount of change is due to an increase in a deposition thickness of the deposition in the exhaust pump.”
Claims 7, 8, and 18 depend on claim 6 and are allowed for at least the same reasons.
Claim 9 includes substantially all the limitations of claims 1 and 6 and is allowed for the same reasons as both claims.
Claims 10-14 and 19 depend on claim 9 and are allowed for at least the same reasons.
Claim 15 is a multiple dependent claim that depends on any one of claims 1 to 14.  Therefore, it is allowed for the reason that all of claims 1-14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977.  The examiner can normally be reached on 9:30 am - 7 pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Catherine T. Rastovski/Primary Examiner, Art Unit 2862